—Judgment reversed on the law without costs and new trial granted on liability only. Memorandum: Supreme Court erred in granting plaintiffs motion for judgment on liability pursuant to CPLR 4401. Plaintiff established a prima facie case by her testimony that defendant’s vehicle struck plaintiffs stopped vehicle from the rear (see, Suitor v Boivin, 219 AD2d 799, 800; Pincus v Cohen, 198 AD2d 405; Cohen v Terranella, 112 AD2d 264). Affording defendant the benefit of every favorable inference from the evidence (cf., Pulitano v Suffolk Manor Caterers, 245 AD2d 279, 280), however, we conclude that the jury might reasonably have found that the collision between defendant’s and plaintiffs vehicles resulted not from defendant’s negligence but from that of plaintiff in colliding with the rear of the vehicle ahead of hers (see, Zwilling v Harrison, 269 NY 461; Hurley v Izzo, 248 AD2d 674, 675-676; DeVito v Silvernail, 239 AD2d 824; Suitor v Boivin, supra, at 800).
The amount of the verdict in the separate trial on damages is not challenged on appeal. We therefore reverse the judgment and grant a new trial on liability only.
All concur except Callahan, J., who dissents and votes to affirm in the following Memorandum.